DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Claims 19 and 21-23 are currently under examination.

Claim Objections
Claim 19 is objected to because of the following informalities:  the method steps are all jumbled together and hard to follow.  Appropriate correction is required.
Claims 21-23 is objected to because of the following informalities:  “a multi-component injection” has the wrong article.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 19 are rendered uncertain by the phrase “with a same treatment process as the Red Paeony Root decoction pieces except for keeping 300 ml of a second concentrate instead of 100 mL every time” and “each time” in lines 39-41 because the it is not clear what decoction pieces Applicant is referring to. The steps regarding Red Paeony Root recite decoction pieces multiple times, so it is not clear if Applicant is claiming all of the method steps are identical to the extraction of the Red Paeony or to certain steps.  Regarding “each time”, it is not clear what “each time” means.  Is Applicant referring to the steps each time or each time there is a solvent extraction? The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim 19 recites the limitation "the three dry pastes" in line 44 because it is not clear what “three dry pastes” is referring to, since there is no mention of “three dry pastes”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the multi-component injection" in lines 46 and 56-57 because it is not clear what multi-component injection the claim is referring to.  There are two recitations of “the multi-component injection”, but these are at different method steps and both cannot be the final product, so it is not clear which is the final product.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the ingredients" in line 2 because it is not clear what “the ingredients” is referring to, since there is no recitation of the term “ingredients” in claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claims 19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699